Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-11-00547-CR

                                   Daniel LOPEZ, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 229th Judicial District Court, Jim Hogg County, Texas
                               Trial Court No. 08-CRJ-07
                       Honorable Ana Lisa Garza, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 24, 2013.


                                             _____________________________
                                             Rebeca C. Martinez, Justice